Citation Nr: 1727161	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-38 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right rotator cuff tear with arthritis (right shoulder disability), to include as secondary to the Veteran's service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in August 2014 and September 2016.

In August 2013 the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA     will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

Per the September 2016 remand, an addendum opinion was obtained in November 2016 addressing whether the Veteran's right shoulder disability was secondary to his service-connected cervical spine disability.  Thereafter, in January 2017, the Veteran, through his representative, submitted a written statement that all of his medical records may be procured from the VA Joint Ambulatory Care Center in Pensacola, Florida.  However, upon review of the record, the RO has not obtained the Veteran's updated VA treatment records since November 2014.  As the Veteran's current treatment records are deemed to be in constructive possession       of the agency and may be relevant to his claim, ongoing medical records must be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  



Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA treatment records from November 2014 to present, to include treatment records from Pensacola VA Joint Ambulatory Care Center.  All actions to obtain the requested records should be fully documented in the claims file.  If no records exist, the Veteran and his representative should be so notified of such.

2. After completing the above requested actions, and   any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




